Citation Nr: 1749753	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1966 to June 1969.  He died in November 2016 and appellant is his surviving spouse.  The appellant timely requested that she be substituted for the Veteran and VA allowed the substitution.  See 38 U.S.C.A. § 5121A.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  Prior to his death, the Veteran testified before the undersigned Veterans Law Judge in August 2015.  A transcript is of record.  

The claims listed on the title page were remanded by the Board in October 2015 for additional development.  The Board also remanded a claim for service connection for a kidney condition.  Since that claim was granted in a June 2016 rating decision, it is no longer before the Board for appellate review.  


FINDINGS OF FACT

1.  There is no probative evidence establishing that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of his June 1969 discharge from active duty service or that it was related to his in-service exposure to acoustic trauma.

2.  The Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability       to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss (as an organic diseases of the nervous system) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is     no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted or obtained be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows,   or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to his death, the Veteran sought service connection for bilateral hearing loss as a result of in-service exposure to acoustic trauma.  He had current bilateral hearing loss as defined by VA regulations and exposure to acoustic trauma during service was conceded by the Board in its October 2015 remand.  As such, the question     that remains left to be resolved is whether the Veteran's bilateral hearing loss was related to his in-service exposure to acoustic trauma.  There are three opinions of record that address this question.  

In August 2012, a VA audiologist opined that the Veteran's current bilateral sensorineural hearing loss was less likely as not related to service, citing normal entrance and separation audiograms without a significant threshold shift in support of that finding.  This opinion is not afforded less probative value since hearing     loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  See Hensley, 5 Vet. App. at 160.

In a September 2015 letter, the Veteran's private family doctor reported that the Veteran reported he was in close proximity to an explosion during service and believed his right ear drum was broken at that time, as it leaked fluid and he could not hear for three or four days after the explosion.  It was the private physician's opinion that it is more likely than not that the Veteran's hearing loss was caused by his exposure to helicopter flight, firing of weapons, and an explosion that occurred in service.  This opinion is afforded little probative value because it is conclusory    in nature and did not consider all relevant facts, to include the Veteran's separation audiogram showing normal hearing for VA purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board remanded the claim in October 2015 in order to obtain another opinion.  In November 2015, a VA audiologist opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that entrance and separation examinations were within normal limits bilaterally and indicated no significant threshold shifts.  The examiner went on to state that military noise exposure ended at separation in 1969 and that current thresholds are as likely as not due to possible occupational noise exposure, recreational noise exposure, or aging.  In a December 2015 addendum, the audiologist stated that there was no known hearing loss that would be delayed for over 40 years and that other life experiences, including post-service noise exposure and that fact that the Veteran was over 40 years older, were the cause        of his hearing loss.  This opinion is afforded high probative value, as it was based on detailed rationale that considered factors other than in-service noise exposure, namely post-service noise exposure and the Veteran's age.  Id.  

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss on a direct basis in the absence of a probative opinion that establishes the Veteran's bilateral hearing loss was related to his in-service exposure to acoustic trauma. While the Veteran believed that his bilateral hearing loss was related to in-service acoustic trauma, there is no indication that he had specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492       F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of bilateral hearing loss are matters not capable of lay observation, and require medical expertise to determine. Thus, the Veteran's own opinion regarding the etiology of his bilateral hearing loss is not competent medical evidence.  The Board finds the opinion provided by the VA audiologist in November 2015 and December 2015, to be the most probative opinion of record.

The preponderance of the evidence is also against the claim for service connection for bilateral hearing loss on a presumptive basis as there is no evidence that the Veteran had bilateral hearing loss as defined by VA regulations within one year       of his June 1969 separation from active duty service.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted in the January 2013 rating decision that    is the subject of this appeal.  A 30 percent rating was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 26, 2011.  Prior to his death, the Veteran asserted he was entitled to an initial rating in excess of 30 percent due to recurring nightmares that continued to worsen; impaired sleep; flashbacks; being startled at loud noises; being emotionless; having his mind wander back to service; hypervigilance (sitting with back to door uncomfortable; watched people; aware of surroundings); lack of trust; anger problems; marital problems related to kids; not sleeping in same bed as his wife because he cannot sleep (kicks and punches in sleep); anxiety/nervousness; and occasional depression.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking,          or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve     as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).      In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level      of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The record also contains Global Assessment of Functioning (GAF) scores assigned   by clinicians, which reflect the psychological, social, and occupational functioning    on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by        79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use GAF scores to assess functioning, the DSM-IV was in effect at the time the GAF         scores were assigned. Thus, the Board will consider the GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  Id; see also 38 C.F.R. § 4.126. 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or          co-workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational,          or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The medical evidence in this case consists of VA treatment records and several VA examination reports.  The VA treatment records indicate that the Veteran attended both group and couples counseling and that the symptoms he mostly reported when seeking treatment were sleep impairment, anxiety, and nightmares.  Only one GAF score was assigned during treatment, namely a score of 60.  

During an August 2012 initial PTSD Disability Benefits Questionnaire (DBQ),     the VA examiner indicated that the Veteran exhibited occupational and social impairment due to mild or transient symptoms which decreased work efficiency    and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In pertinent part, although the Veteran reported some conflict in his marriage, they had stayed married and were living together.  He also stated they had some separateness in the relationship and that some activities were pursued separately.  The Veteran did his own outside chores and a substantial share inside also.  He drove with no special problems other than impatience, with some tendency to get impatient at the grocery store also. He was active at the VFW, where he socialized and drank.  He had friends for golf and fishing and was a regular at his health club.  The Veteran reported he sat with his back to the wall in restaurants.  He was able to travel, but cited discomfort with     air travel, which served as a trauma reminder for him.  He had been to Germany three times to visit family there.  The Veteran attended church sometimes.  He     was managing the affairs of his elderly parents, who were in a nursing home with dementia problems, to include their farm.  The examiner noted that the Veteran generally appeared to have a fairly good level of social connectedness. The Veteran 
reported he had retired in 2011 and had poorer sleep and more nightmares since becoming retired.  Symptoms that applied to the diagnosis of PTSD included anxiety and disturbances of motivation and mood.  The Veteran also had exaggerated concern with home protection and turned emotional reactions inward, bottling them up. In the remarks section, the examiner noted that the Veteran met the criteria for PTSD but was not indicating depressive symptoms.  He seemed to have functioned well in most life spheres, to have been able to work, travel, recreate, raise his children, and care for his elderly parents, all despite persistent PTSD symptoms.  The examiner saw the Veteran as making a good adjustment and not showing severe impairment or any other mental disorder.  A GAF score 62 was assigned.

The Veteran submitted a July 2014 Review PTSD DBQ filled out by a VA social worker.  It noted sleep issues and psychosocial and environmental problems to include caring for his father with dementia, a sister with terminal illness, and limited social support.  It was also noted that the Veteran exhibited occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication; that it was hard for          the Veteran to relate to his wife; that he did not sleep with his wife because he      was unable to sleep; that he was unable to be patient with a mentally ill daughter    due to own anxiety; and that he had some hesitation with crowds.  The Veteran was not currently on medication despite significant trouble with sleep and nightmares more nights than not.  He had some frustration with other drivers but not to the extent of losing his temper.  When stress was higher (which was much of the time due to family obligations), the Veteran was less able to function in the pattern that had adapted.  Symptoms cited by the examiner included anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and flattened affect.  A GAF score of 62 was assigned.

The Veteran underwent a Review PTSD DBQ December 2015 by a licensed psychologist.  The examiner noted that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Since         his initial examination in August 2012, the Veteran continued to live with his wife at the same residence.  He described his marriage as stable and supportive while noting that his wife sometimes complained he was emotionally distant. He reported that his 43 year old daughter had bipolar disorder and had had a recent exacerbation of symptoms that had been concerning to him.  His father had died in December 2015 and the Veteran had been executor of the estate, which had caused him some additional stress.  The Veteran reported he went out to eat with his wife about     twice a month; some hypervigilance when in public that he related to his 33 years working as a law enforcement officer; that he remained active in the VFW and went 
there for socialization and drinking several times a week; and that he no longer played golf and reported having decreased his other physical activities.  The Veteran and his wife spent September and October of 2015 in Florida, where they owned a condo.      He reported they would likely spend more time in Florida as winter weather arrived unless their daughter's mental health status worsened.  The Veteran reported being able to complete all activities of daily living and independent activities of daily living on an independent level.  He had no difficulty maintaining his personal grooming and hygiene.  He reported being inpatient at times when driving but denied any face-to-face confrontations.  The examiner noted that following his initial PTSD examination in August 2012, the Veteran had an initial mental health appointment in May 2013 and began attending group counselling sessions for PTSD.  During the past year, he had attended a weekly PTSD group and completed a 13 session series of one-on-one psychotherapy for PTSD ending in November 2015.  The examiner reported that the psychiatric social worker stated in the last progress note "Veteran reports that he does not know that it helped. However, he is a high functioning individual to begin with."  The examiner also noted that the Veteran had not been prescribed any psychoactive medication and had not had any psychiatric hospitalizations.  

Symptoms of PTSD reported by the December 2015 VA examiner included  depressed mood; anxiety; chronic sleep impairment; mild memory loss, such             as forgetting names, directions or recent events; and disturbances of motivation       and mood.  Behavioral observations included that the Veteran was neatly groomed and appropriately dressed. Psychomotor activity/mannerisms/behaviors were unremarkable. The Veteran was alert and fully oriented and speech was spontaneous, coherent, and goal directed.  The Veteran's attitude toward the examiner was cooperative and affect was appropriate.  When describing mood, the examiner indicated that there were no phobias or panic attacks and that the Veteran endorsed feeling nervous, anxious or on edge some days and that he was sometimes easily annoyed or irritable.  He had anxiety from hypervigilance and was sensitive to PTSD triggers.  The Veteran credibly denied thought of harm to self or others. Some days     he had low mood, some mild diminished interest in activities, and low motivation.   He slept about four hours a night with some waking and reported bad dreams from combat and from events as a state patrol officer.  There were no symptoms or episodes of mania or obsessive/ritualistic behavior.  In regards to attention, the Veteran reported difficulty recalling names and sometimes misplacing personal    items.  In regards to memory, the Veteran was able to recall remote and recent     events during the interview.  Thought process and content were normal with no hallucinations, delusions or signs of thought disorder.  




The preponderance of the evidence of record does not support the assignment of an initial rating in excess of 30 percent for PTSD at any time during the appeal.  As an initial matter, the Board notes that three GAF scores were assigned during the relevant timeframe, namely one score of 60 and two scores of 62, which, as noted above, represent moderate symptoms or moderate difficulty in social, occupational, or school functioning and mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV. The Board has considered these GAF scores in conjunction with the subjective symptoms reported by the Veteran prior   to his death, to include nightmares; impaired sleep; flashbacks; easy startle response; lack of emotion; impaired concentration; hypervigilance; issues with trust; anger; anxiety/nervousness; and occasional depression.  It does not find, however, that an initial rating in excess of 30 percent is warranted at any time during the appeal.

Importantly, although the Veteran retired in the same year that he filed his claim      for service connection for PTSD, there is no indication that he had any occupational impairment. Rather, he reportedly worked in the field of law enforcement for over three decades and never indicated that his PTSD affected his occupation. In addition, there is no indication that the Veteran had difficulty in establishing and maintaining effective social relationships during the timeframe being considered. While the Board acknowledges difficulties in his marriage and the fact that the Veteran and his wife sought VA counseling for their relationship, the fact remains that he remained married to the same person until his death. Moreover, the Veteran reported having friends,      he cared for his elderly parents prior to their deaths, he socialized at the VFW on a weekly basis, he regularly went to the gym, he occasionally went out to eat and to church, he traveled both internationally and domestically, and he was able to attend regular group therapy through VA.  

The Board acknowledges that the August 2012 and December 2015 VA examiners specifically indicated that the Veteran had disturbances in motivation and mood.  The VA social worker that he regularly met with, however, indicated that the Veteran was motivated to change, and although his mood was occasionally noted    to be somewhat guarded, it was more often than not described as pleasant and appropriate.  In addition, there was objective evidence that the Veteran's affect    was consistently appropriate or pleasant, and although it was occasionally     reported to be somewhat restricted or guarded, it was never described as flattened.  Moreover, the Veteran's speech was always described as normal rather than circumstantial, circumlocutory, or stereotyped; there was no indication that the Veteran exhibited any objective difficulty understanding complex commands or impairment in memory, judgment and/or abstract thinking; and there was no indication that he reported panic attacks.  The Veteran also consistently denied    any suicidal or homicidal ideation.  In light of this evidence, the Board finds that    the severity of the Veteran's overall PTSD disability more nearly approximated     the already-assigned 30 percent rating prior to his death.  38 C.F.R. § 4.7. Thus,         a higher rating is not warranted during the period of the claim.  

In reaching the above conclusions, the Board has considered the applicability of      the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against both claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  




ORDER

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 30 percent for PTSD is denied.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


